EXHIBIT (10.5)(ii)(c)

 

CORPORATE COMMERCIAL PAPER — MASTER NOTE

 

July 10, 2000

 

(Date of Issuance)

 

 

ECOLAB INC. (“Issuer”), for value received, hereby promises to pay to Cede &
Co., as nominee of The Depository Trust Company, or to registered assigns: 
(i) the principal amount, together with unpaid accrued interest thereon, if any,
on the maturity date of each obligation identified on the records of Issuer (the
“Underlying Records”) as being evidenced by this Master Note, which Underlying
Records are maintained by Bank One, National Association (“Paying Agent”);
(ii) interest on the principal amount of each such obligation that is payable in
installments, if any, on the due date of each installment, as specified on the
Underlying Records; and (iii) the principal amount of each such obligation that
is payable in installments, if any, on the due date of each installment, as
specified on the Underlying Records.  Interest shall be calculated at the rate
and according to the calculation convention specified on the Underlying
Records.  Payments shall be made by wire transfer to the registered owner from
Paying Agent without the necessity of presentation and surrender of this Master
Note.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET FORTH
ON THE REVERSE HEREOF.

 

 

This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

 

BANK ONE, NATIONAL ASSOCIATION

 

ECOLAB INC.

(Paying Agent)

 

(Issuer)

 

 

 

 

 

 

By:

/s/Tamra Ames

 

By:

 /s/Daniel J. Schmechel

(Authorized Countersignature)

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

(Guarantor)

 

 

 

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

--------------------------------------------------------------------------------


 

At the request of the registered owner, Issuer shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note.  As of the date any such note certificate or certificates are
issued, the obligations which are evidenced thereby shall no longer be evidenced
by this Master Note.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

 

(Name, Address, and Taxpayer Identification Number of Assignee)

 

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                          attorney to transfer said
Master Note on the books of Issuer with full power of substitution in the
premises.

 

 

Dated:

 

 

 

Signature(s) Guaranteed:

(Signature)

 

 

 

Notice: The signature on this assignment must correspond with the name as
written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.

 

--------------------------------------------------------------------------------